DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are being considered by the examiner.
The amendment filed 12-23-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“wherein a living sphere comprises a segment for which a number of movements in a past predetermined period of time is greater than a predetermined threshold” in claim 7, and
“a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold” in claim 7.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:
“wherein a living sphere comprises a segment for which a number of movements in a past predetermined period of time is greater than a predetermined threshold” in claim 7.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
“a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold” in claim 7.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “wherein a living sphere comprises a segment for which a number of movements in a past predetermined period of time is greater than a predetermined threshold”. The language as stated does not distinctly define what is meant by “wherein a living sphere comprises a segment for which a number of movements in a past predetermined period of time is greater than a predetermined threshold” or its essential quality, and does not clearly state the 

Claim 7 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “and a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold”. The language as stated does not distinctly define what is meant by “and a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “and a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold” will be interpreted as “number of times a user has taken a route, leg, segment, branch, path, or the like, historically”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 20150286936 A1).

REGARDING CLAIM 1, Furuya discloses, obtain operation-related data which is data of operation services of the public transportation facility (Furuya: [0038] ...departure/arrival timetables...mobile terminals (101) having comparable functions, ticket gates for facilitating the use of transportation facilities or reading terminals (102) installed in vehicles. Data acquired by ticket gates and on-vehicle terminals is transmitted via a network (107) to a data server (110).), and which represents a scheduled time of departure and a scheduled time of (Furuya: [0085] FIG. 23 is a diagram showing an example of screen (2300) for users generated and distributed by the information distributing server (150) regarding the result of evaluation of the ease of transfer from bus to railway station. The screen (2300) includes indications (2301 and 2305) from the departure point to the arrival point, bus arrival times (2302 and 2306) at the nearest bus stop to the station, train departure times (2303 and 2307) and transfer evaluations (2304 and 2308). The bus arrival times(2302 and 2306) and train departure times (2303 and 2307) are values obtained by using the actual departure/arrival timetable estimating technique according to the present invention and, when IC passenger ticket historical data, which is the original data, is available for use over a long period, averages reflecting day-to-day fluctuations are displayed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.); obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves (Furuya: [FIG. 20, 22, 24, 25] a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves can be explicitly observed; [0033] FIG. 24 is a diagram illustrating an example of screen for showing results of estimating convenient transfers between different lines; [0087] FIG. 24 shows one example of presented screen generated and distributed by the information distributing server (150) to a transportation company official (186) or users (182 and 184), and is a diagram (2400) showing an example of the result of evaluating the relative convenience of transfers between different lines.); obtain location information from a user terminal possessed by the user in a periodic manner (Furuya: [ABS] status information of a user such as boarding location, boarding time, alighting location, and alighting time collected by a transportation system IC transit card, etc. when a public transportation facility is used; [0038] by utilizing contactless type IC cards or mobile terminals (101) having comparable functions, ticket gates for facilitating the use of transportation facilities or reading terminals (102) installed in vehicles. Data acquired by ticket gates and on-vehicle terminals is transmitted via a network (107) to a data server (110). This system (108) includes the data server (110), a calculation server (130) and an information distributing server (150), accumulates data on the use of contactless type IC cards or mobile terminals (104) having comparable functions, and processes analyses. Incidentally, description of the functions and configurations of the contactless type IC cards and the ticket gates is dispensed with.), and to create movement track record data including the location information (Furuya: [0094] The use of such a screen allows tracking of movements train by train or bus by bus; [0100] Information for generating screens of FIG. 19 through FIG. 26 is accumulated in the memory unit (141) of the calculation server; see figures 19-26 for movement and location information accumulated in the memory unit (record data)); and estimate, based on the movement track record data and the operation-related data, a transportation means used by the user (Furuya: [FIG. 19, 20, 21, 22, 23, 24, 25, 27] the cited figures disclose: movement track record (predictable crowdedness rate [0060] the procedure of calculating a predictable crowdedness rate from the result of calculating past crowdedness rates.), operation-related data (depart, arrive, fare, number of transfers), and estimated transportation means (route 1, route 2, route 3, transfers)), and an entering time and a leaving time thereof, with respect to a corresponding segment that is included in the scheduled movement route (Furuya: [FIG. 19, 20, 21, 22, 23, 24, 25, 27] the cited figures disclose: movement track record (predictable crowdedness rate [0060] the procedure of calculating a predictable crowdedness rate from the result of calculating past crowdedness rates.), operation-related data (depart, arrive, fare, number of transfers), and estimated transportation means (route 1, route 2, route 3, transfers); [FIG. 6] an entering time and a leaving time thereof, with respect to a corresponding segment that is included in the scheduled movement route can be observed).
Furuya does not explicitly recite the terminology "a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves". However, Furuya discloses figures wherein "a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves (e.g., fig. 1, and 17-25)" can be observed, thus implicitly disclosing “a second obtaining unit configured to obtain a scheduled movement route which is a set of a plurality of segments included in the route on which the user moves”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by Furuya to include route segments. One of ordinary skill in the art would have been motivated to make this modification in order to optimize operation management made by transportation 

REGARDING CLAIM 2, Furuya remains as applied above to claim 1, and further, Furuya also discloses, during the movement of the user, the user terminal is either in a first state capable of obtaining location information or in a second state incapable of obtaining location information (Furuya: [0045]); and the CPU creates the movement track record data by using only the location information obtained in the case where the user terminal is in the first state (Furuya: [0045]).

REGARDING CLAIM 3, Furuya remains as applied above to claim 1, and further, Furuya also discloses, the movement track record data is data in which the location information and a time point at which the location information was obtained (Furuya: [0045]) are associated with the segment (Furuya: [0094]).

REGARDING CLAIM 4, Furuya remains as applied above to claim 3, and further, Furuya also discloses, the CPU decides a service of the public transportation facility estimated to be taken by the user for each segment by comparing the movement track record data and the operation-related data with each other (Furuya: [0045], [0094]).

REGARDING CLAIM 5, Furuya remains as applied above to claim 3, and further, Furuya also discloses, obtain passage information of an IC card used when the user takes the public transportation facility; and decide a service of the public transportation facility estimated to have (Furuya: [0045], [0094]).

REGARDING CLAIM 8, Furuya discloses, (Furuya: Limitations and motivations addressed, see claim 1 above (supra)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 20150286936 A1) in view of Tashiro (US 20080091347 A1).

REGARDING CLAIM 6, Furuya remains as applied above to claim 1, and further, Furuya does not explicitly disclose, in cases where the obtaining of the location information was stopped in a part of the route, the estimation unit decides a service of the public transportation facility estimated to have been taken by the user in each intermediate segment for which the location information was not able to be obtained, based on first movement track record data in a segment for which the location information was last obtained, second movement track record data in a segment for which the obtaining of the location information was resumed, and the operation-related data.
However, in the same field of endeavor, Tashiro teaches, “information indicating the locations where the GPS signal was lost and recovered” (Tashiro: [0045]); “One aspect of the present invention is a method for estimating a current position of a vehicle on a correct road segment when GPS signals are unavailable. The method includes the steps of recording a pair of locations where a GPS signal was lost and recovered in a memory when a user of a navigation (Tashiro: [0014]), for the benefit of conducting a map matching processing when the GPS signal is lost in the second time at the recorded location by incorporating various additional factors to match the current vehicle position with a correct road segment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by Furuya to include information indicating the locations where the GPS signal was lost and recovered and determining position and segment taken during signal loss taught by Tashiro. One of ordinary skill in the art would have been motivated to make this modification in order to conduct a map matching processing when the GPS signal is lost in the second time at the recorded location by incorporating various additional factors to match the current vehicle position with a correct road segment.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 20150286936 A1) as applied to claim 1 above, and further in view of Chang (US 5687360 A) and Sakamoto (JP 2008102046 A).

REGARDING CLAIM 7, as best understood, Furuya remains as applied above to claim 1, and further, Furuya does not explicitly disclose, determine whether the movement of the user was carried out in a living sphere of the user, or in a non-living sphere of the user, wherein a living sphere comprises a segment for which a number of movements in a past predetermined period of time is greater than a predetermined threshold, and a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold.
However, in the same field of endeavor, Chang discloses, [ABS] “a prior pattern comprises a number of consecutive identical prior branch decisions for the instruction, the prior branch decisions occurring prior to the branch decisions comprised by the current pattern”; “The present invention improves the prediction accuracy of all branches, by using the branch instruction to select a prediction heuristic which works best for the instruction. When the program is executed, a current pattern is generated comprising a number of consecutive identical branch decisions for the branch instruction. A prior pattern is generated comprising a number of consecutive identical (Col. 5, Ln. 23-37); “Branch history information is input to the identified heuristic to predict whether the branch will be taken. In one embodiment, the branch history comprises a current pattern, a prior pattern, and a pattern count” (Col. 6, Ln. 13-18); [FIG. 2(200)(201)]; “The branch decision is input to history update logic 107, which updates the current pattern, prior patterns, and counts according to the branch decision. In one embodiment, the current pattern is updated first. In the present example, the current pattern for the branch is updated from 000 to 0001. This pattern is checked against the prior patterns. The pattern 0001 appeared once before, and so the count for this pattern is updated from one(1) to two(2). The new pattern/count pair becomes &lt;4,2&gt;. The current pattern is reset to zero(0), because the sequence of three Not-Taken decisions is interrupted by the most recent Taken decision” (Col. 7, Ln. 38-49); “This heuristic predicts the next branch decision based upon the most frequently occurring prior pattern for the instruction (Col. 7, Ln. 54-56); This heuristic predicts the next branch decision based on the least frequently occurring prior branch pattern” (Col. 7, Ln. 67 - Col. 8, Ln. 2), for the benefit of overcoming disadvantages of all static prediction schemes that ignore branch behavior in the currently executing program. By contrast, dynamic prediction schemes examine the current execution history of one or more branch instructions when making predictions, and improves the accuracy of a few branches which defy conventional prediction schemes.

Chang does not explicitly recite the terminology "determine whether the movement of the user was carried out in a living sphere of the user, or in a non-living sphere of the user, wherein a living sphere comprises a segment for which a number of movements in a past predetermined period of time is greater than a predetermined threshold, and a non-living sphere comprises a segment for which the number of movement in the past predetermined period of time is less than or equal to the predetermined threshold". However, Chang does disclose (replete throughout the disclosure) recording route, leg, segment, branch, path, or the like history, and using that historical record to predict or build a route, leg, segment, branch, path based upon the frequency in the user history. Which discloses, "determine whether the movement of the user was carried out in a living sphere of the user, or in a non-living sphere of the user", "wherein a living sphere comprises a segment for which a number of movements in a past", and "and a non-living sphere comprises a segment for which the number of movement in the past".

Chang does not explicitly recite the intended use terminology "predetermined period of time". How, the disclose uses all of a user’s history, which is a predetermined period of time.
Furuya in view of Chang do not explicitly disclose, wherein a walking speed of the user is set to be smaller in the case where the movement of the user is carried out in the non-living sphere, as compared with the case where it is carried out in the living sphere.
However, in the same field of endeavor, Sakamoto discloses, [0110] “Next, the route search server 30 compares the optimum route to the destination (destination station) with the event venue extracted from the event database 36 as the departure point, the destination station of the registered route as the destination, and the event end time as the departure time. Search as a route. If the end time of an event is undecided, the end time is predicted by the method described above. A plurality of comparison routes including candidate routes in addition to the optimum route may be searched. At this time, paid express use is excluded, and the search is limited to the general means of transportation used by the crowd. Then, the route search server 30 transmits the searched comparison route data to the terminal device 20. When walking from the event venue to the departure station, the route search naturally includes walking time. The walking time may be searched by setting a slow walking speed in consideration of congestion and adding a predetermined ratio to the standard walking speed”  for the benefit of determining that the comparison route has an influence of congestion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a transportation analysis system disclosed by a .

Response to Arguments
Applicant's arguments filed 12-23-2021 with the regards to the rejection of claim 1 under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended (see page 8, Applicant Arguments/Remarks, 12-23-2021) that “Furuya does not disclose monitoring a location of a user while using public transportation. Thus, Furuya fails to teach the claimed feature of obtain location information from a user terminal possessed by the user in a periodic manner. Furthermore, Furuya merely discloses tracking positions of trains or buses, and does not teach tracking positions of a user. Thus, Furuya fails to teach the claimed feature of create movement track record data including the location information, the location information being received from a user terminal possessed by a user. Furthermore, Furuya merely discloses tracking movements of buses and trains. Furuya fails to teach the claimed feature of estimate, based on the movement track record data and the operation- related data, a transportation means used by the user, and an entering time and a leaving time thereof.” The examiner respectfully disagrees.
In order of appearance, Furuya (US 20150286936 A1) discloses:
“the claimed feature of ‘obtain location information from a user terminal possessed by the user in a periodic manner
Furuya (US 20150286936 A1): [ABS] status information of a user such as boarding location, boarding time, alighting location, and alighting time collected by a transportation system IC transit card, etc. when a public transportation facility is used; [0038] by utilizing contactless type IC cards or mobile terminals (101) having comparable functions, ticket gates for facilitating the use of transportation facilities or reading terminals (102) installed in vehicles. Data acquired by ticket gates and on-vehicle terminals is transmitted via a network (107) to a data server (110)…accumulates data on the use of contactless type IC cards or mobile terminals (104) having comparable functions, and processes analyses. Incidentally, description of the functions and configurations of the contactless type IC cards and the ticket gates is dispensed with.
Wherein boarding location and alighting location discloses “location information”, contactless type IC cards or mobile terminals (104) having comparable functions discloses “possessed by the user”, and ticket gates and reading terminals discloses “periodic manner”. Wherein “periodic” is interpreted as taking place in an extending or occurring between events, time, or space; such as embarking, disembarking, or a connection/transfer.
“does not teach tracking positions of a user.”
This is not claimed. The examiner presumes the applicant is referring to the following element: “create movement track record data including the location information”
Furuya (US 20150286936 A1): [0094] The use of such a screen allows tracking of movements train by train or bus by bus; [0100] Information for generating screens of FIG. 19 through FIG. 26 is accumulated in the memory unit (141) of the calculation server; see figures 19-26 for movement and location information accumulated in the memory unit (record data);
“create movement track record data including the location information, the location information being received from a user terminal possessed by a user.”
This is not claimed. The examiner presumes the applicant is referring to the following element: “estimate, based on the movement track record data and the operation-related data, a transportation means used by the user”
Furuya (US 20150286936 A1): [FIG. 19, 20, 21, 22, 23, 24, 25, 27] the cited figures disclose: movement track record (predictable crowdedness rate [0060] the procedure of calculating a predictable crowdedness rate from the result of calculating past crowdedness rates.), operation-related data (depart, arrive, fare, number of transfers), and estimated transportation means (route 1, route 2, route 3, transfers, FIG. 23(Bus, Train), FIG. 24(Bus, Train), FIG. 25(Bus, Train), FIG. 26(2603(Bus, Train))); [FIG. 6] an entering 
Additionally, the disclosure if reference to bus lines and train lines. Which, discloses transportation means (also see at least FIG. 23(Bus, Train), FIG. 24(Bus, Train), FIG. 25(Bus, Train), FIG. 26(2603(Bus, Train))).
For the reasons cited above, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663